Citation Nr: 0928492	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-02 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, and if so, whether the reopened claim 
should be granted.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability and if so, whether the reopened claim should 
be granted.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches and if so, whether the reopened claim should be 
granted.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability and if so, whether the reopened claim 
should be granted.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left foot disability and if so, whether the reopened claim 
should be granted.  

7.  Entitlement to service connection for a tracheotomy, 
secondary to service-connected asthma.  

8.  Entitlement to service connection for paralyzed vocal 
cords, secondary to service-connected asthma.

9.  Entitlement to service connection for sleep apnea, 
secondary to service-connected asthma.

10.  Entitlement to service connection for a right arm 
disability, to include as secondary to a service-connected 
right shoulder disability.

11.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to a service-connected 
right shoulder disability.

12.  Entitlement to service connection for a left arm 
disability, to include as secondary to a service-connected 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to July 
1996.  He also has approximately three months prior active 
military service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which denied service connection for a 
cervical spine disorder and declined the Veteran's 
application to reopen previously denied claims for service 
connection for a nervous disorder, low back strain, 
headaches, a left knee disorder, and a left foot disorder.  
In July 2005, the Veteran appeared and offered testimony in 
support of his claim at a personal hearing before the 
undersigned Veterans Law Judge in Washington, D.C.  The 
appeal was REMANDED to the RO in February 2007 for further 
development.  

The issues of entitlement to service connection for a 
psychiatric disorder, low back disability, left knee 
disability, left foot disability, headaches, a tracheotomy; 
paralyzed vocal cords; sleep apnea; a right arm disability, a 
left shoulder disability, and a left arm disability are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.

A claim for a total disability rating for compensation 
purposes based on individual unemployability dated in 
December 2006 was received in January 2007.  That claim is 
referred to the agency of original jurisdiction for 
appropriate development.  

The Veteran's testimony in July 2005 suggests that he is also 
seeking entitlement to service connection for a left ankle 
disability as a residual of a fall off a military vehicle.  
That claim is referred to the agency of original jurisdiction 
for appropriate development.  
FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the Veteran's cervical spine disability was not incurred in 
or aggravated by service and that no arthritis affecting the 
cervical spine manifested to a compensable degree within one 
year following his separation from service.

2.  A rating decision in November 1996 denied service 
connection for a nervous condition also claimed as stress and 
depression, a low back condition, headaches, a left knee 
condition, and a left foot condition.  The Veteran did not 
appeal that decision and it became final.

3.  Evidence received since the November 1996 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a psychiatric disorder, 
a low back disability, headaches, a left knee disability, and 
a left foot disability, is not cumulative and redundant, and 
by itself and in connection with the evidence previously of 
record, when presumed credible for the purpose of deciding 
whether to reopen the claim, raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  A claimed acquired cervical spine disability was not 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§ 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for a psychiatric 
disability has been received, and the claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  New and material evidence to reopen the claim of 
entitlement to service connection for a low back disability 
has been received, and the claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

4.  New and material evidence to reopen the claim of 
entitlement to service connection for a left knee disability 
has been received, and the claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

5.  New and material evidence to reopen the claim of 
entitlement to service connection for a left foot disability 
has been received, and the claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

6.  New and material evidence to reopen the claim of 
entitlement to service connection for headaches has been 
received, and the claim for that benefit is reopened.  38 
U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in June 2001, August 2003, 
March 2007, and November 2008; a rating decision in January 
2004; and a statement of the case in December 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
January 2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination by a VA 
orthopedic physician and opinion in relation to the claim for 
service connection for a cervical spine disability.  The 
Veteran's representative claims that the VA examination is 
invalid unless VA can provide the credentials for the 
examiner.  Only a name is shown on the examination report and 
the representative questions the competency of the examiner 
to offer a diagnosis or etiology of a cervical spine 
disability.  A search of VA's global address book shows that 
the examiner is identified as a physician.  A search of the 
internet shows a physician by the name shown on the 
examination report with a specialty in orthopedic surgery and 
practices in Orlando, Florida.  Accordingly, the Board finds 
that the VA examiner is qualified to offer an opinion as to 
diagnosis and etiology and the examination provided was 
adequate.  Although it is not clear that the record of a 
claimed emergency room visit in December 2006 for neck pain 
is in the file, the VA examiner in December 2008 stated that 
a review of VA records had been made and such record would 
have been reviewed.  The Veteran also was afforded the 
examination after the claimed emergency room visit.  Thus, 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
sum, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law. 

With regard to entitlement to service connection for a 
psychiatric disability, low back disability, left knee 
disability, left foot disability and headaches, the Board 
reopens the Veteran's claim and remands it for further 
development.  As such, no discussion of VA's duty to notify 
or assist for those issues is necessary.

Cervical spine disability

The Veteran seeks service connection for a cervical spine 
disability.  He claims that a current cervical spine 
disability is related to neck trauma suffered in service.  
The Veteran contends that when he was in the military at Fort 
Drum in 1991 or 1992, he fell from a military vehicle and 
injured his shoulder, arm, and left hand.  He also claims 
that the fall caused a cervical spine condition which is now 
manifested by bulging discs in his cervical spine.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where specified diseases such as arthritis and organic 
disease of the nervous system become manifest to a degree of 
10 percent within one year from date of separation from 
active service, the disability shall be presumed to have been 
incurred in service, even though there is no evidence of the 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § 
3.307, 3.309 (2008).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service medical records are negative for complaints, 
findings, or diagnosis of a cervical spine disability.  At 
the time of the Veteran's entrance examination for the Army 
National Guard in November 1990, physical examination of the 
spine was normal.  The Veteran reported no pertinent 
abnormalities, and there were no relevant findings.  At a 
medical prescreening in September 1992, the Veteran denied 
having or having had back trouble.  In December 1995 the 
Veteran was involved in a motor vehicle accident.  He was 
provided emergency care at a service department treatment 
facility for multiple complaints of pain including neck pain.  
A physical examination of the cervical spine found no 
abnormality.  The Veteran was provided a cervical collar.  At 
a February 1996 Medical Evaluation Board (MEB) examination, 
the Veteran reported having or having had recurrent back 
pain.  No comment was made by the examiner on that history.  
On physical examination, the spine was clinically evaluated 
as normal, and there were no relevant findings.  The 
narrative summary notes that the primary complaint was right 
shoulder pain since a fall in 1991.  The Veteran reported 
other conditions.  However, those did not include a cervical 
spine disability.  On examination, his neck was supple and 
without nodes.  Thus, although the Veteran sought treatment 
in service for neck pain, the Board finds that a chronic 
acquired cervical spine disability is not shown in service.

Post service the Veteran's initial claim in July 1996 did not 
include a cervical spine disability.  At a VA general medical 
examination in October 1996, the Veteran's complaints did not 
include his neck or cervical spine.  On examination his neck 
was supple and no pertinent findings were shown.  No 
diagnosis of a neck or cervical spine disability was shown.  

VA outpatient treatment records show that in November 2000, 
on examination the Veteran's neck was supple, with no "LAD" 
or jugular venous distention.  In April 2001 the Veteran 
complained of shoulder and neck pain.  At a VA general 
medical examination in August 2001, the Veteran expressed no 
neck or cervical spine complaints.  Physical examination 
revealed the neck was supple, non-tender, and had very good 
range of motion.  There were no masses and no bruits.  There 
was no diagnosis of a cervical spine disability shown.  

VA x-rays of the cervical spine in December 2001 revealed no 
radiographic manifestation of an acute fracture or 
subluxation.  Stability of the cervical spine vertebral body 
alignment during flexion and extension was confirmed.  A 
December 2001 entry for a primary care visit notes that 
cervical films were negative with no instability.  The pain 
in the Veteran's right arm was most likely coming from a 
right shoulder service-connected injury.  He was referred to 
therapy.  

When seen in physical medicine and rehabilitation in February 
2002 the Veteran complained of pain in the right shoulder and 
neck which had been going on for eight years.  He did not 
take any special medication for the pain and had not had any 
therapy.  Cervical films were negative.  He had normal range 
of motion in the neck.   

A VA MRI in March 2003 showed a clinical history of cervical 
spine injury with radiating pain.  The impression revealed 
bulging discs at C5-C6 and C6-C7 with associated neural 
foraminal narrowing.  

The Veteran testified in July 2005 that in service he fell 
off the back of a humvee and sustained several injuries.  He 
testified that when he fell a heavy piece of equipment he was 
carrying came down on his neck.  However, it was not until 
after service that his back was checked out.  The Veteran had 
not been told by any of the VA physicians he had seen that 
his back condition was related to the fall in service.  He 
described the cervical spine symptoms and the effect on his 
activities.  

Records from the Social Security Administration (SSA) show 
the Veteran was awarded disability benefits for multiple 
impairments to include cervical radiculopathy.  The 
disability determination indicates the Veteran was found 
disabled with a primary diagnosis of asthma and a secondary 
diagnosis of disorders of back (discogenic and degenerative) 
with onset in July 1998.  

A December 2008 VA examination of the spine was performed by 
an orthopedic physician, who reviewed service medical 
records, VA medical records, and pertinent evidence in a 
records review.  The Veteran complained of neck pain and 
stated that he had injured his right shoulder and neck during 
a fall from a humvee in 1991.  He had chronic neck pain which 
had progressively worsened.  He denied current treatment and 
there was no history of hospitalization or surgery.  The 
Veteran described his symptoms and clinical findings were 
recorded.  The diagnosis was cervical degenerative arthritis.  
The examiner provided an opinion that the Veteran's neck pain 
was less likely as not (less than 50/50 probability) caused 
by or a result of a fall during military service.  The 
rationale was that the Veteran's fall did not result in a 
fracture or dislocation of the neck.  A soft tissue injury 
would not directly lead to degenerative arthritis.  
Therefore, it was less likely as not from his military injury 
and more likely consistent with age-related degenerative 
changes.  

After a careful review of the evidence, the Board concludes 
that the evidence of record fails to establish that the 
Veteran has a cervical spine disability that is related to 
service.

Service medical records show that the Veteran had complaints 
of neck pain in service after a motor vehicle accident.  
However, no abnormality of the cervical spine was found on 
examination.  There is no reference in the service medical 
records pertinent to a cervical spine disability associated 
with the fall from a humvee at the time the Veteran injured 
his right shoulder.  At a February 1996 Medical Evaluation 
Board examination his spine was normal.  Thus, although the 
Veteran sought treatment in service for neck pain, the Board 
finds that a chronic acquired cervical spine disability was 
not shown in service.  

Further, there is no medical evidence of record showing that 
arthritis affecting the cervical spine manifested to a 
compensable degree within one year following separation from 
active service.  Therefore, the Board finds that service 
connection for a cervical spine disability is not warranted 
on a presumptive basis.

Although the private and VA medical evidence shows a current 
cervical spine disability, that medical evidence does not 
provide a link between any current cervical spine disability 
and service.

Medical records from the SSA regarding a favorable 
determination for the Veteran to receive SSA disability 
benefits based in part on a back disability with onset in 
1998 also do not provide a link between the Veteran's 
cervical spine disability and service.

The Board recognizes the contentions of the Veteran as to the 
diagnosis and relationship between his service and the 
claimed current cervical spine disability.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, Vet. App. 398 (1995).  The Veteran contends that he 
has a cervical spine injury as a result of an injury in 
service.  The record documents that the Veteran suffered a 
fall from a humvee during service and injured his right 
shoulder.  The Veteran is competent to provide evidence as to 
his in-service experiences and symptoms, and thus is 
competent to state that a piece of equipment hit his neck 
when he fell or that he was in a motor vehicle accident.  
However, he is not competent to state that such fall or motor 
vehicle accident resulted in a cervical spine disability.  
Where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the Veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  As a result, the Veteran's assertions 
do not constitute competent medical evidence that his 
cervical spine disability is linked to service or to an 
incident in service.

The Board finds that the December 2008 VA medical report and 
opinion are of the greatest probative value, wherein a VA 
orthopedic physician addressed the issue of causation of the 
Veteran's cervical spine disability.  The examiner reviewed 
the entire claims folder, to include service medical records 
and post-service treatment records, examined the Veteran, and 
then discussed the evidence with the application of sound 
medical judgment.  The examiner found no relationship between 
the Veteran's cervical spine disability and an injury in 
military service and attributed the cervical spine disability 
to other causes.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's cervical spine disability first manifested 
after service and is not related to the Veteran's active 
service or to any incident in service.  Although a cervical 
spine disability has been diagnosed, there is no probative, 
competent medical evidence of record linking the disability 
to service.  No probative, competent medical evidence exists 
of a relationship between a cervical spine disability and any 
continuity of symptomatology asserted by the Veteran.  
McManaway v. West, 13 Vet. App. 60 (1999) (where there is 
assertion of continuity of symptomatology since service, 
medical evidence is required to establish a nexus between the 
continuous symptomatology and the current claimed condition); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488 (1997).  As the preponderance of the evidence 
is against the Veteran's claim for service connection for a 
cervical spine disability, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

A psychiatric disorder, a low back disability, 
a left knee disability, a left foot disability and headaches

The Veteran seeks service connection for a psychiatric 
disorder, a low back disability, headaches, a left knee 
disability, and a left foot disability.  He contends that his 
low back disability, left knee disability, a left foot 
disability, and headaches are related to injuries suffered 
when he fell from a military humvee in service.  

A review shows that those issues have been previously denied 
in a November 1996 rating decision.  The Veteran was notified 
of the decision and his appeal rights in a November 1996 
letter.  He did not appeal and the decision became final.  38 
C.F.R. §§ 20.302, 20.1103 (1996).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification, absent an 
appeal.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103 
(2008).  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. §§ 20.200, 20.302 (2008).  

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002).  However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).

New and material evidence is evidence not previously 
submitted to agency decision makers that by itself or when 
considered with previous evidence of record, relates to an 
established fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

Evidence considered at the time of the November 1996 rating 
decision consisted of service medical records from October 
1992 to July 1996, a VA hospital report for a four day period 
of hospitalization in August 1996, and VA examinations in 
October 1996.  

Evidence reviewed since the final November 1996 rating 
decision includes statements by the Veteran, a lay statement 
from the Veteran's spouse, VA treatment records, an August 
2001 VA general medical examination, records from the SSA, 
private and VA medical records, and testimony at a Board 
hearing in July 2005.  

The Board has reviewed the evidence submitted subsequent to 
the November 1996 rating decision, the last final decision, 
in the context of all the evidence of record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

Regarding the issue of service connection for a nervous 
condition, there is a record of treatment in service for a 
nervous condition for approximately four months following the 
death of his first spouse and the murder of his brother.  At 
his MEB examination in February 1996, the Veteran reported 
having psychiatric symptoms and the examiner commented that 
he was under psychiatric treatment for depression and 
anxiety.  On examination, it was noted that the Veteran was 
anxious. 

Post service at a VA examination in October 1996, the Veteran 
reported having been treated by a psychiatrist in service for 
approximately four months and when he was discharged from the 
service he discontinued psychiatric treatment.  He denied 
having specific symptoms of posttraumatic stress disorder or 
of major depressive syndrome.  The psychiatrist provided no 
diagnosis of a psychiatric disability.  The RO concluded that 
although there was a record of treatment in service for a 
nervous condition, no permanent residual or chronic 
disability subject to service connection was shown by service 
medical records or demonstrated by evidence following 
service.   

The evidence received into the record since the November 1996 
rating decision that denied service connection for a nervous 
condition also claimed as stress and depression includes the 
Veteran's testimony of July 2005 that a nervous condition 
started more or less at the same time his wife and brother 
died.  While in service, he had been doing a lot of live 
firing of mortar rounds which caused him to react to hearing 
noises that sounded like gunfire, then his wife and brother 
died and it was all a chain of events.  VA treatment records 
show the Veteran was seen for anxiety problems in May 1997 
assessed as adjustment disorder with depressed mood.  He was 
seen for depression in December 1998.  He reported a 
depressed mood for several years except for short periods 
when on medication.  Diagnoses included rule out major 
depressive disorder, recurrent, moderate chronic.  Subsequent 
VA treatment records show diagnoses of anxiety, question 
PTSD, psychosis not otherwise specified, rule out "SIMD", 
rule out major depressive disorder with psychotic features, 
rule out psychosis secondary to "GMC", question psychosis 
versus PTSD versus depression, polysubstance dependence, 
substance induced psychosis, and depression.

In the Board's opinion, that evidence, presumed credible for 
this purpose, when viewed with that previously of record, is 
new and material evidence as defined by the regulation.  38 
C.F.R. § 3.156(a) (2008).  It was not previously submitted to 
agency decisionmakers, relates to an unestablished fact 
necessary to substantiate the claim and by itself, or in 
connection with the evidence previously of record, does raise 
a reasonable possibility of substantiating the claim.  At the 
time of the previous denial, the Veteran's claim was denied 
because he had no psychiatric diagnosis.  Because the new 
evidence now shows a psychiatric diagnosis, that evidence is 
material.

Accordingly, the claim for entitlement to service connection 
for a psychiatric disability is reopened.  38 U.S.C.A. § 5108 
(West 2002).  To that extent only, the claim is allowed.  The 
issue of entitlement to service connection for a psychiatric 
disability will be addressed in the remand attached to this 
decision.  38 U.S.C.A. § 5108.

With regard to the issue of a low back disability, the 
Veteran was treated in service on one occasion (date not 
clear) for a lower back strain.  At a MEB examination in 
February 1996 his spine was straight, without deformity, and 
supple.  He gave a history at the time of the examination of 
having or having had recurrent back pain.  At a VA general 
medical examination in October 1996, the Veteran's complaints 
did not include his low back.  Range of motion was functional 
in all joints except for the right shoulder.  A diagnosis of 
a low back disability was not shown.  The November 1996 
rating decision found no permanent residual or chronic low 
back disability subject to service connection was shown by 
service medical records or demonstrated by evidence following 
service.  

The evidence received since the November 1996 rating decision 
includes the report of a VA general medical examination in 
August 2001 at which the Veteran expressed no complaints 
pertinent to a low back disability.  In a standing position, 
the Veteran was able to do full bend forward. 

In addition to the Veteran's contention that his low back 
pain is due to a fall off a military humvee in service, he 
also claims he developed a back injury in the military during 
training exercises in service or due to carrying heavy 
equipment on his back for many miles during service.  The 
Veteran asserts that his back injury did not get worse until 
he exited the Army in 1996 because of other physical problems 
with his shoulders and lungs which were the priority at the 
time of his exit.  

SSA records indicate that a favorable decision for disability 
benefits was based on impairments considered to be severe 
which included degenerative disc disease of the lumbar spine.  
Medical records on which the decision was based included a 
private medical record in May 2003 that noted complaints of 
back pain.  Findings included decreased range of motion of 
forward flexion of the lumbar spine.  An impression of 
degenerative disk disease with back pain was shown.  The SSA 
found the Veteran disabled from July 1998 due to a primary 
diagnosis of asthma and a secondary diagnosis of disorders of 
the back, discogenic and degenerative.  

The evidence received into the record since the November 1996 
rating decision that denied service connection for a low back 
disability includes the Veteran's testimony of July 2005 that 
his current low back disability was related to treatment for 
low back strain in service, carrying heavy equipment on his 
back or to training exercises or injured in a fall from a 
military vehicle.  The Veteran testified that a current low 
back disability was a result of service and he had back pain 
since service.  He described an incident in service when he 
fell off a humvee.  He was treated on the spot and had pain 
in various parts including his low back but kept on working.  
The following day, he was seen at a clinic and was treated 
for a shoulder condition that later resulted in him receiving 
a medical discharge.  He did not know of any doctors who 
indicated a low back condition was related to the fall off a 
military vehicle in service.  After service, he had back pain 
for which he took pain medication.  At the hearing, the 
Veteran described having low back pain when he tried to bend 
over or tie his shoes but not as frequently as his upper back 
pain.

In the Board's opinion, the new evidence, presumed credible 
for this purpose, when viewed with that previously of record, 
is new and material evidence as defined by the regulation.  
38 C.F.R. § 3.156(a) (2008).  It was not previously submitted 
to agency decisionmakers, relates to an unestablished fact 
necessary to substantiate the claim and by itself, or in 
connection with the evidence previously of record, does raise 
a reasonable possibility of substantiating the claim.  
Specifically, the SSA records contain a diagnosis of a back 
disability.  The Veteran's claim was previously denied 
because no back disability was shown.

Accordingly, the claim for entitlement to service connection 
for a low back disability is reopened.  38 U.S.C.A. § 5108 
(West 2002).  To that extent only, the claim is allowed.  The 
issue of entitlement to service connection for a low back 
disability will be addressed in the remand attached to this 
decision.  38 U.S.C.A. § 5108.

With regard to the left foot and left knee disabilities, in 
addition to the that claim those disabilities resulted from a 
fall from a military humvee in service, the Veteran also 
contends that he developed a left knee disability in service.  

Regarding the issue of a left foot disability, the Veteran's 
enlistment examination for the Army National Guard in 
November 1990 showed a normal clinical evaluation for his 
feet.  At a pre-screening examination in September 1992 for 
the regular Army the Veteran denied any impaired use of his 
feet.  The records show evidence of treatment or complaint of 
a foot condition in service for small fissures on the left 
foot in April 1994 diagnosed as tinea pedis.  At the time of 
a motor vehicle accident in December 1995, the Veteran 
complained of left foot pain.  At a MEB examination in 
February 1996 the Veteran gave a history of having or having 
had foot trouble.  On examination the clinical evaluation was 
normal for his feet.  There was no indication of a foot 
condition at the time of discharge.  At a post service VA 
examination in October 1996, there were no secondary skin or 
vascular changes of the feet.  A diagnosis of plantar 
fasciitis of the left foot was shown.

A November 1996 rating decision considered that left foot 
treatment in service as an acute and transitory condition and 
not a chronic disability.

With regard to the issue of a left knee disability, service 
medical records show the Veteran complained in July 1994 of a 
pulled muscle behind the left knee that occurred after a road 
march.  The assessment was a pulled calf muscle of the left 
leg.  At a MEB examination in February 1996 the Veteran gave 
a history of having or having had a trick or locked knee.  On 
examination the clinical evaluation was normal for his lower 
extremities.  At a post service VA examination in October 
1996, range of motion was functional in all joints except for 
the right shoulder.  A diagnosis of a left knee disability 
was not shown.  

A November 1996 rating decision found that although there was 
a record of treatment in service for a left knee condition, 
no permanent residual or chronic disability subject to 
service connection was shown by service medical records or 
demonstrated by evidence following service.  

At a VA general medical examination in August 2001, in a 
supine position, the Veteran was able to do both leg straight 
leg raises, and flex the knees.  In a standing position, the 
Veteran was able to do a full squat.   

SSA records include a private medical record in May 2003 with 
a diagnostic impression of degenerative joint disease (DJD) 
with knee pain.  A Physical Residual Functional Capacity 
Assessment in July 2003 and April 2004 noted a diagnosis of 
DJD with knee pain.

The Veteran testified in July 2005 that in service when he 
jumped from a humvee as was the procedure and fell, he tried 
to regain his balance but a piece of equipment came down on 
his back and neck and his knee and foot gave way at the same 
time he fell.  He tried to break the fall and caught himself 
on his extended left arm, went down on both his left foot and 
knee, and tried to roll with the fall on the left side.  He 
was treated on the spot and had pain in his foot and knee but 
just kept working.  The following day he went to a clinic but 
the focus was on a shoulder injury for which he later was 
medically discharged.  Subsequently, his other conditions 
worsened and he tried to get them checked out at VA.  He did 
not report that x-rays were taken of other joints.  He was 
not aware that any VA physicians had written an opinion that 
the other conditions were related to the same incident in 
which his service-connected right shoulder was injured.  At 
the hearing, the Veteran testified that he had loss of 
balance and his left foot would just give way.  Once his foot 
gave way, his knee also would give way.  He also had a sharp 
pain in the middle of the foot and knee pain. 

The evidence received into the record since the November 1996 
rating decision that denied service connection for a left 
knee disability and a left foot disability includes the 
Veteran's testimony of July 2005 that he suffered trauma to 
his left knee and left foot in a fall from a military vehicle 
in service which had resulted in pain and disability in his 
left knee and left foot since service.  In addition, the SSA 
records show a current diagnosis of a knee disability, which 
was not shown at the time of the previous denial.  The 
Veteran is competent to report pain, but not competent to 
diagnose a disability.

In the Board's opinion, that evidence, presumed credible for 
this purpose, when viewed with that previously of record, is 
new and material evidence as defined by the regulation.  
38 C.F.R. § 3.156(a) (2008).  It was not previously submitted 
to agency decisionmakers, relates to an unestablished fact 
necessary to substantiate the claim and by itself, or in 
connection with the evidence previously of record, raises a 
reasonable possibility of substantiating the claim.

Accordingly, the claims for entitlement to service connection 
for a left knee disability and for a left foot disability are 
reopened.  38 U.S.C.A. § 5108 (West 2002).  To that extent 
only, the claims are allowed.  The issues of entitlement to 
service connection for a left knee disability and a left foot 
disability will be addressed in the remand attached to this 
decision.  38 U.S.C.A. § 5108.

With regard to the issue of headaches, the November 1996 
rating decision found no record of headaches showing a 
chronic disability subject to service connection.  Service 
medical records show that on an occasion when the Veteran 
complained of gastrointestinal symptoms, he mentioned having 
a headache the prior day.  The assessment did not include 
headaches.  At a MEB examination in February 1996, the 
Veteran reported having or having had headaches.  The 
examiner commented that the Veteran had headaches after the 
recent death of his wife due to anxiety.  On examination, the 
clinical evaluation was normal for the Veteran's head and 
neurological system.  At a post service VA examination in 
October 1996, no neurological deficits were noted and a 
diagnosis of headaches was not shown

The Veteran testified in July 2005 that his headaches began 
during service.  He was a mortar gunner and ten rounds were 
shot out back to back.  Once he did the blast, the noise 
caused headaches which were like a migraine headache.  He was 
referred to psychiatry and other things were happening at the 
same time and his whole life was hung upside down.  He 
usually did not go to sick call in service but took over the 
counter medication.  At the present time, he also took over 
the counter medication for headache symptoms he described.  

The evidence received into the record since the November 1996 
rating decision that denied service connection for a headache 
disability includes the Veteran's testimony of July 2005 that 
his current headaches were due to noise exposure in service, 
which had resulted in headaches since service; or to 
headaches shown in service which had continued since service.  
The Veteran is competent to report that he experiences 
headaches, but not competent to diagnose the type or provide 
any relation to service.

In the Board's opinion, that evidence, presumed credible for 
this purpose, when viewed with that previously of record, is 
new and material evidence as defined by the regulation.  
38 C.F.R. § 3.156(a) (2008).  It was not previously submitted 
to agency decisionmakers, relates to an unestablished fact 
necessary to substantiate the claim and by itself, or in 
connection with the evidence previously of record, does raise 
a reasonable possibility of substantiating the claim.

Accordingly, the claim for entitlement to service connection 
for a headache disability is reopened.  38 U.S.C.A. § 5108 
(West 2002).  To that extent only, the claim is allowed.  The 
issue of entitlement to service connection for a headache 
disability will be addressed in the remand attached to this 
decision.  38 U.S.C.A. § 5108.






ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

The Veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
psychiatric disability, the appeal is granted to that extent 
only.

The Veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
low back disability, the appeal is granted to that extent 
only.

The Veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
left foot disability, the appeal is granted to that extent 
only.

The Veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
left knee disability, the appeal is granted to that extent 
only.

The Veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
headache disability, the appeal is granted to that extent 
only.


REMAND

In December 2006, the Veteran filed a claim for service 
connection for a tracheotomy, paralyzed vocal cords, sleep 
apnea, and a right arm disability, a left shoulder 
disability, and a left arm disability.  The electronic 
records reflect that a rating decision on those issues was 
issued on November 14, 2007, although a copy of any such 
rating decision is not contained in the claims file.  It 
appears that the Veteran intends to appeal that decision.  
The Veteran has submitted a Form 9, Appeal to Board of 
Veterans' Appeals, received on September 25, 2008, which from 
the electronic records appears to be a notice of disagreement 
to the November 2007 rating decision.  The electronic record 
seems to support that the Form 9 constitutes a notice of 
disagreement and that a statement of the case has not been 
issued.  

Although the Veteran indicated on the form that he wanted a 
Board hearing in Washington, D.C., any request for a Board 
hearing is premature as it does not appear that an appeal has 
been perfected.  The filing of a notice of disagreement 
initiates the appeal process.  Godfrey v. Brown, 7 Vet. App. 
398 (1995).  Accordingly, because it appears that a timely 
notice of disagreement regarding those issues has been 
submitted, a remand is required in order for the RO to 
provide the Veteran a statement of the case, if in fact a 
timely notice of disagreement has been received.  When a 
notice of disagreement has been timely filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999); 38 U.S.C.A. § 7105(d)(1) (West 2002).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection also may be established on a secondary basis for a 
disability which is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2008).  In addition, service connection may be 
granted on a secondary basis where it is demonstrated that a 
service-connected disorder has aggravated a nonservice-
connected disability. In such a case the veteran may be 
compensated only for the degree of additional disability over 
and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995).  

The Veteran's claims for service connection for a psychiatric 
disability, a low back disability, a left knee disability, a 
left foot disability, and headaches have been reopened and 
are remanded for further development.  The Veteran claims 
that a nervous condition due to mortar firing began in 
service approximately at the same time of the deaths of his 
wife and brother and he received psychiatric treatment in 
service and post service.  He claims that a low back 
disability, a left foot disability, and a left knee 
disability resulted from injuries suffered in a fall from a 
military vehicle.  He also contends that his low back was 
injured due to carrying heavy equipment in service or that 
his current low back disability is a result of low back 
strain shown in service.  The Veteran sought treatment in 
service for a pulled muscle behind his left knee which was 
treated as a pulled calf muscle of the left leg.  The Veteran 
asserts that his headaches are linked to exposure to firing 
mortar rounds in service or to headaches for which he sought 
treatment in service.  The Board finds that an additional 
examination and medical opinion are needed to adjudicate the 
claims.  38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Associate any temporary file with the 
Veteran's claims folder.

2.  If the VA Form 9 received on September 
25, 2008, is a timely NOD on the issues of 
entitlement to service connection for a 
tracheotomy, paralyzed vocal cords, sleep 
apnea, a right arm disability, a left 
shoulder condition, and a left arm 
disability, as indicated in the electronic 
record, then issue a statement of the case 
and inform the Veteran of his appeal 
rights.  If not, then take appropriate 
action.  

3.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of his claimed 
psychiatric disability.  The claims folder 
must be made reviewed by the examiner and 
the review should be noted in the report.  
The examiner should address each current 
psychiatric disability and provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) related to (a) service; or 
(b) an incident in service; or (c) 
proximately due to or the result of his 
service-connected disabilities; or (d) 
aggravated by his service-connected 
disabilities.  A rationale should be 
provided for all opinions expressed.

4.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his claimed low 
back disability, left knee disability and 
left foot disability.  The claims folder 
must be made reviewed by the examiner and 
the review should be noted in the report.  
The examiner should address each current 
low back disability, left knee disability, 
and left foot disability shown and provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) related to (a) service; or 
(b) an incident in service.  A rationale 
should be provided for all opinions 
expressed.

5.  Schedule the Veteran for an 
appropriate VA examination for headaches 
to determine the nature and etiology of 
his claimed headache disability.  The 
claims folder must be made reviewed by the 
examiner and the review should be noted in 
the report.  The examiner should address 
any current headache disability shown and 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) related to 
(a) service; or (b) an incident in 
service.  A rationale should be provided 
for all opinions expressed.

6.  Then, readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


